 Case 20-20271-rlj11 Doc 89 Filed 12/08/20                 Entered 12/08/20 09:17:09            Page 1 of 8



MULLIN HOARD & BROWN, L.L.P.
David R. Langston, SBN: 11923800
P.O. Box 2585
Lubbock, Texas 79408-2585
Telephone: 806-765-7491
Telefax: 806-765-0553
Email: drl@mhba.com
Attorneys for Debtors, Gibson Farms, Nature’s Way Compost, LLC,
Gibson Investments, Wendell Lee Gibson and Paula Gibson

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                           AMARILLO DIVISION
In Re:                                              §
                                                    §
     GIBSON FARMS                                   §      Case No. 20-20271-RLJ-11
                          Debtor.                   §
--------------------------------------------------- - --------------------------------------------------
In Re:                                              §
                                                    §
     NATURE’S WAY COMPOST,                          §      Case No. 20-20272-RLJ-11
     LLC                                            §      (Jointly Administered Under
                           Debtor.                  §      Case No. 20-20271-RLJ-11)
--------------------------------------------------- - -------------------------------------------------
In Re:                                              §
                                                    §
     GIBSON INVESTMENTS                             §      Case No. 20-20273-RLJ-11
                                                    §      (Jointly Administered Under
                           Debtor.                  §      Case No. 20-20271-RLJ-11)
--------------------------------------------------- - -------------------------------------------------
In Re:                                              §
                                                    §
     WENDELL LEE GIBSON and                         §      Case No. 20-20274-RLJ-11
     wife, PAULA GIBSON                             §      (Jointly Administered Under
                           Debtors.                 §      Case No. 20-20271-RLJ-11)

          DEBTORS’ MOTION FOR COMPENSATION AND REIMBURSEMENT
                 OF EXPENSES OF SAGNIERE CONSULTING AS
                   CASH FLOW CONSULTANT FOR DEBTORS

TO THE HONORABLE ROBERT L. JONES, U.S. BANKRUPTCY JUDGE:

         NOW COME, GIBSON FARMS, NATURE’S WAY COMPOST, LLC, GIBSON

INVESTMENTS, and WENDELL LEE GIBSON and wife, PAULA GIBSON (the “Debtors”)

Motion For Compensation and Reimbursement
of Expenses for Sagniere Consulting as
Cash Flow Consultant for the Debtors - Page 1
 Case 20-20271-rlj11 Doc 89 Filed 12/08/20            Entered 12/08/20 09:17:09      Page 2 of 8




the Debtors in the above-referenced bankruptcy proceeding, and files this Motion For

Compensation and Reimbursement of Expenses of Sagniere Consulting as Cash Flow Consultant

For Debtors, pursuant to 11 U.S.C. Section 330 and 503, and in support of such application

would respectfully show the Court as follows:

         1.        The Debtors all filed for relief under Chapter 11 of the U.S. Bankruptcy Code on

October 5, 2020 (“Petition Date”).

         2.        On October 6, 2020, the Debtors filed Motions for Joint Administration of their

cases under lead Case No. 20-20271-RLJ-11, Gibson Farms and an Order approving the Motion

was entered on October 7, 2020.

         3.        On November 19, 2020, the Debtors filed their Motion To Employ Tamara

Sagniere of Sagniere Consulting as Cash Flow Consultant for Debtor [Docket #72], and an order

granting same was entered by the U.S. Bankruptcy Court on November 20, 2020 [Docket #73].

                   SUMMARY OF AMOUNTS REQUESTED FOR FEES

         4.        Debtors are now seeking final approval from the Court for fees and expenses

incurred in the total amount of $530.00 and to allow Tamara Sagniere of Sagniere Consulting

(“Sagniere”) to receive payment of the fees and expenses owing which remain owing in the total

amount of $530.00.

         5.        For this request, Sagniere is seeking reimbursement for time and expenses for

work performed on behalf of the Debtors from October 7, 2020 through November 30, 2020.

         6.        The services rendered and the costs and expenses incurred on behalf of the

Debtors during the application period, for which compensation is being sought in this Motion,

were actual and necessary. The amount charged for fees is reasonable and necessary based on

the nature, extent and value of the services and the amount of time spent providing the services.
Motion For Compensation and Reimbursement
of Expenses for Sagniere Consulting as
Cash Flow Consultant for the Debtors - Page 2
 Case 20-20271-rlj11 Doc 89 Filed 12/08/20             Entered 12/08/20 09:17:09      Page 3 of 8




         7.        During the two month period for which approval of compensation is sought,

Sagniere has performed a number of services on behalf of the Debtors. The following is a brief

synopsis of the types of matters that have been handled on behalf of the Debtors.

         a.        Work Related to Preparation of Cash Flows (5.25 hrs.): Services included,
                   but are not limited to conferences with Debtors and Debtors’ Counsel to discuss
                   status of case; work associated with preparation of cash flow projections to
                   support use of cash collateral; attendance in hearings.

         b.        Preparation of Monthly Reports and Bookkeeping (8.00 hrs.): Services
                   included but are not limited to review of Quickbook’s records to assist with
                   preparation of reports, work on records related and support documentation.

         .         The specific information contained on the attached Exhibit “A” is a synopsis of

the particular services rendered.

                     SERVICES RENDERED SOLELY FOR THE DEBTORS;
                            NO FEE SHARING ARRANGEMENT

         9.        All professional services for which allowance and payment of compensation is

requested were performed by Sagniere for the Debtors and not on behalf of any creditor or any

other committee or person. Sagniere has not shared or agreed to share any compensation

received or to be received by them for services rendered or in connection with this case with any

person except with his employees in the ordinary course of his business.

         WHEREFORE, PREMISES CONSIDERED, the Debtors request that the Court approve

the Motion For Compensation and Reimbursement of Expenses For Tamara Sagniere of Sagniere

Consulting as Cash Flow Consultant for the Debtors in the total amount of $530.00 and order

that the Debtors pay to Sagniere the balance owing of $530.00. The Debtors additionally seeks

such other and further relief at law or in equity as the Court may deem necessary and proper.




Motion For Compensation and Reimbursement
of Expenses for Sagniere Consulting as
Cash Flow Consultant for the Debtors - Page 3
 Case 20-20271-rlj11 Doc 89 Filed 12/08/20            Entered 12/08/20 09:17:09    Page 4 of 8




                             NOTICE OF OPPORTUNITY FOR OBJECTION
         NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN
         RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
         BANKRUPTCY COURT, FEDERAL BUILDING, 205 EAST FIFTH
         STREET, ROOM 133 AMARILLO, TEXAS 79101-1559 BEFORE CLOSE
         OF BUSINESS ON JANUARY 4, 2021, WHICH IS AT LEAST TWENTY
         FOUR (24) DAYS FROM THE DATE OF SERVICE HEREOF.

         ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE
         CLERK, AND A COPY MUST BE SERVED UPON COUNSEL FOR THE
         MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH
         HEREIN.

         IF NO HEARING ON SUCH MOTION IS TIMELY REQUESTED, THE
         RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND
         THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF
         SOUGHT.


                                                Respectfully Submitted,

                                                MULLIN HOARD & BROWN, L.L.P.
                                                P.O. Box 2585
                                                Lubbock, Texas 79408-2585
                                                Telephone: (806) 765-7491
                                                Facsimile: (806) 765-0553
                                                Email: drl@mhba.com

                                                /s/ David R. Langston_________________
                                                David R. Langston, SBN: 11923800
                                                Attorneys for Debtors, Gibson Farms, Nature’
                                                Way Compost, LLC, Gibson Investments and
                                                Wendell & Paula Gibson




Motion For Compensation and Reimbursement
of Expenses for Sagniere Consulting as
Cash Flow Consultant for the Debtors - Page 4
 Case 20-20271-rlj11 Doc 89 Filed 12/08/20              Entered 12/08/20 09:17:09         Page 5 of 8




                                        CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing Motion was served on the following
parties in interest via ECF and/or regular U.S. Mail on this 8th day of December, 2020:

         1.        Wendell & Paula Gibson
                   Gibson Farms, Gibson Investments
                   and Nature’s Way Compost, LLC
                   P.O. Box 777
                   Dumas, Texas 79029
                   Debtors

         2.        U.S. Trustee’s Office
                   1100 Commerce St., Room 9C60
                   Dallas, Texas 75242

         3.        Tamara Sagniere
                   Sagniere Consulting
                   1005 5th Ave.
                   Canyon, Tx. 79015

         4.        All parties receiving notice via ECF in this case.

                                                         /s/ David R. Langston_________
                                                         David R. Langston




Motion For Compensation and Reimbursement
of Expenses for Sagniere Consulting as
Cash Flow Consultant for the Debtors - Page 5
Case 20-20271-rlj11 Doc 89 Filed 12/08/20             Entered 12/08/20 09:17:09             Page 6 of 8



  SUMMARY SHEET FOR INTERIM FEE APPLICATION AS REQUIRED BY THE
  GUIDELINES FOR REVIEWING FEE APPLICATIONS AND REIMBURSEMENT OF
  EXPENSES UNDER 11 U.S.C. §330 PROMULGATED BY THE U.S. TRUSTEE’S
  PROGRAM (SEE APPENDIX TO 28. C.F.R. §58)

Total Compensation Requested in First Interim Fee    $530.00
Application:

Total Compensation and Expenses Previously           None
Requested:
                                                     None
Total Compensation and Expenses Previously
Awarded By the Court:

Name and Applicable Billing Rate for each person     Consultant           Applicable Billing Rate
who billed time during the period
                                                     Tamara Sagniere               $40.00


Total Hours Billed and total amount of Billing for   Consultant        Total Number of      Total Amount
Each Person Who Billed Time during the billing       Hours Billed         Billed
period:
                                                     Tamara Sagniere       13.25            $530.00




  Motion For Compensation and Reimbursement
  of Expenses for Sagniere Consulting as
  Cash Flow Consultant for the Debtors - Page 6
    Case 20-20271-rlj11 Doc 89 Filed 12/08/20                 Entered 12/08/20 09:17:09         Page 7 of 8

SAGNIERE CONSULTING
1005 sth AVE                                                                      DATE:         November 2, 2020
Canyon, Texas 79015                                                               |NVO|CE #     20-133R
559.906.4807                                                                      FoR:          Budget creation &
                                                                                                Reports


BILL TO:
Paula Gibson
Gibson Farms
PO Box777
Dumas, Texas 79029



                          DESCRIPTION                                HOURS           RATE             AIV]OUNT

'10/7/20 - Reviewed Cash Flow thru                                        1.00         $40.00    $               40.00
101'17120 - ln Dumas Office; Corrected Gl Asset Keeper & Asset
accounts in QB as related to land sale: veritied internal notes           5.50         $40.00    $            220.00
between Gl & GF

                                                                          0.75         $40.00 $

1On7l20 -Wentlhrough LOC support documentation WAudrey                    '1.00        $40.00    $               4o.oo




                                                                                                 $

                                                                                  SUBTOTAL       $            330.00

                                                                                  TAX RATE

                                                                                  SALES TAX      $

                                                                                     OTHER

                                                                                     TOTAL       $            330.00

Make all checks payable to: Tami Sagniere




                                            THANK YOU FOR YOUR BUSINESS!            EXHIBIT "A"
    Case 20-20271-rlj11 Doc 89 Filed 12/08/20               Entered 12/08/20 09:17:09       Page 8 of 8


SAGNIERE CONSULTING                                                                            INVOICE
1005 sth AVE                                                                    DATE:          December 3, 2020
Canyon, Texas 79015                                                                  #
                                                                                INVOICE        20-138
559.906.4807                                                                    FOR;           Budget Creation &
                                                                                               Reports



BILL TO:
Paula Gibson
Gibson Farms
PO Box777
Dumas, Texas 79029



                         DESCRIPTION                                HOURS          RATE              AMOUNT
1 'U13l20 - Pulled reports from QB, Updated September and October
                                                                        '1.50         $40.00 $                60.00
Cash Flow internal monthly reports. Sumbitted to Paula.
1'1122120 - 11124120 - Created 90 Day Use of Funds Budget,
Reviewed MPaula, Finalized and Sent to Frost & David for review         2.25          $40.00   )              90.00
(via Email),
11130/20 - Prep (Read Motion & Exhibits) & Hearing for Emergecy
                                                                        1.25          $40.00 $                50.00
Funds thru 228121




                                                                                SUBTOTAL       $             200.00

                                                                                 TAx RATE

                                                                                SALES TAX       $

                                                                                   OTHER

                                                                                    TOTAL      $             200.00

Make all checks payable to: Tami Sagniere




                                            THANK YOU FOR YOUR BUSINESS!
